DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim(s) 1-12, drawn to an ice maker comprising: a dry compartment, classified in F25C 1/12.
II. Claim(s) 13-15, drawn to a method of manufacturing an ice maker using a snap-fit process, classified in F25D 23/006.
III. Claim(s) 16-20, drawn to a method of using an ice maker including a cleaning operation, classified in F25C2400/12.

The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the Instant Claims, the process as claimed can be used to make a materially different product such as an ice maker without a dry compartment.

Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the Instant Claims, the process as claimed can be practiced with another materially different product such as an ice maker without separate wet and dry compartments.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the Instant Claims:

The method of Invention II does not require active cleaning steps.

The method of Invention III does not require an ice maker assembled by snap-fit connections.

 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation, with Attorney BRADFORD CZERWONKY on April 30, 2021, a provisional election was made WITHOUT traverse to prosecute Invention I: claim(s) 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claim(s) 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 


Drawings
The drawings are objected to because:

wet compartment 202, evaporator case 206, and removable front insulation 208 (FIG. 2A) indicate the same component.
ice maker body 200 and removable top insulation 210 (FIG. 2A) indicate the same component.
evaporator compartment 306 and evaporator wall 207a (FIG. 5B) indicate the same component.
evaporator 310, channels 640, and evaporator plate 650 (FIG. 5B) indicate the same component.
back panel 1307 and rear wall ends 510b (FIG. 13) indicate the same component.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "206" have both been used to designate the base case.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “226” has been used to designate both the base case (see FIG. 2A) and the compressor base (see FIG. 31).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:

The Office requires that throughout the specification the term “Figure” when referencing the drawings should be amended to “”FIG.” to align with and avoid confusion with the drawings. Such amendment also forestalls text discrepancies between the PGPUB and any potential patent grant.

¶ 076 should read: FIG. 1 is a front perspective view of an ice machine 100 in accordance with one aspect of the present disclosure. The ice machine 100 can comprise an ice maker 110 and a storage bin 190. The ice maker 110 can be configured to produce ice which can be fed by gravity downwards into the storage bin 190. The storage bin 190 can be insulated to maintain cold temperatures within the [[bit]] bin storage compartment to prevent the ice from melting. In some aspects, the storage bin 190 can be refrigerated, and in other aspects, the storage bin 190 can be unrefrigerated.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim(s) 5, 8-9, and 12 is/are objected to because of the following informalities:

Claim 5 should read: The ice maker of claim 3, wherein each of the tabs of the snap-fit joints defines a barb engaged with [[a]] the corresponding slot of the snap-fit joints.

Claim 8 should read: The ice maker of claim 1, further comprising: [[the]] an evaporator; and a spray tube positioned proximate to a top end of the evaporator case and above the evaporator and coupled to the evaporator, the spray tube comprising: an upper half; and a lower half permanently and sealably joined to the upper half, the upper half and the lower half defining an opening extending across more than half of a horizontal width of a tube portion of the spray tube, the spray tube configured to spray water onto the evaporator to produce ice.


Claim 9 should read: The ice maker of claim 1, further comprising [[the]] an evaporator, an evaporator bracket securing the evaporator to a top end of the evaporator case, and a spray tube positioned proximate to the top end of the evaporator case and above the evaporator, the spray tube comprising a lever arm engaged with the evaporator bracket.
	
Claim 12 should read: The ice maker of claim 1, further comprising: an electrical circuit comprising a main controller; a refrigeration circuit comprising [[the]] an evaporator; and a water circuit comprising: an inlet water valve configured to receive and regulate water entering the ice maker; a drain valve configured to receive and regulate water exiting the ice maker; and a cleaning valve positioned between the inlet water valve and the drain valve; wherein each of the inlet water valve, the drain valve, and the cleaning valve is in electrical communication with and controlled by the main controller, water in the water circuit configured to produce ice during an ice formation cycle and clean the evaporator during a cleaning cycle by operation of each of the inlet water valve, the drain valve, and the cleaning valve by the main controller.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claim 4 recites: The ice maker of claim 3, wherein each of the first evaporator wall, the second evaporator wall, and the tank is integrally formed. It is unclear how something can be “integrally formed” if it is composed of multiple parts snapped together. While something may be "integral" and be formed of multiple parts that are fixedly attached, the phrase "integrally formed" represents situations in which all of the parts are formed as one, i.e. injection molded, casted, additive manufacturing, among others, and therefore cannot be formed of multiple parts snapped together. The Office interprets and suggests amending to: The ice maker of claim 3, wherein each of the first evaporator wall, the second evaporator wall, and the tank are integral. The term is indefinite because the specification does not clearly redefine the term.

Claim 10 recites the limitation: The ice maker of claim 1, further comprising the evaporator, the evaporator secured to a plurality of integrally formed evaporator brackets, each of a first evaporator wall and a second evaporator wall of the evaporator case defining a watertight pocket in an inner ledge, a tab of each of the evaporator brackets received within the pocket of a corresponding evaporator wall of the first evaporator wall and the second evaporator wall. However, Instant Application (¶ 104) specifically sets forth the evaporator brackets 1320a/b can slide and therefore evaporator brackets 1320a/b are The ice maker of claim 1, further comprising [[the]] an evaporator, the evaporator secured to a plurality of 

Claim 11 recites the limitation: The ice maker of claim 1, further comprising a top insulation facing a top end of the evaporator and received between a first evaporator wall and a second evaporator wall of the evaporator case, the top insulation comprising tabs extending from opposing sides of a front insulation end of the top insulation, each of the tabs received within a notch defined in each of the first evaporator wall and the second evaporator wall, the tabs securing the top insulation to the first evaporator wall and the second evaporator wall. There is insufficient antecedent basis for this limitation in the claim as no evaporator has yet been claimed as part of the invention. The Office interprets and suggests amending to: The ice maker of claim 1, further comprising a top insulation configured to face a top end of [[the]] an evaporator and received between a first evaporator wall and a second evaporator wall of the evaporator case, the top insulation comprising tabs extending from opposing sides of a front insulation end of the top insulation, each of the tabs received within a notch defined in each of the first evaporator wall and the second evaporator wall, the tabs securing the top insulation to the first evaporator wall and the second evaporator wall.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 11-12ROBERT J. ALVAREZ (US 5182925, hereinafter ALVAREZ) in view of KWANG HYUK CHA (US 20140015394, hereinafter CHA) and FRED L. MINELLI (US 20120121322, hereinafter MINELLI).
 Regarding claim 1, ALVAREZ (FIGS. 1-2) discloses: An ice maker comprising: a dry compartment (115); and a wet compartment (111) adjacent to the dry compartment and comprising: an evaporator case (113b; Col. 8, lines 5-8) sized to receive the evaporator (231). ALVAREZ (Col. 8, lines 21-27) discloses an integrally formed water-tight double-walled evaporator case (113) with a foamed core.
Regarding claim 1, ALVAREZ may not explicitly disclose how the interior and or exterior walls are constructed, specifically ALVAREZ does not explicitly disclose: plurality of interior panels joined to each other with snap-fit joints, each of the snap-fit joints comprising a tab and defining a slot or a plurality of exterior panels, each of the plurality of exterior panels joined to a mating interior panel of the plurality of interior panels with slide joints.
Regarding claim 1, CHA teaches: a refrigeration appliance having a plurality of interior panels (FIGS. 6-7; 111, 113, and 117) joined to each other with snap-fit joints that create a space that is sealed for insulation to be stored within, each of the snap-fit joints comprising a tab and defining a slot (FIGS. 7-8). CHA (¶¶ 75-77 and 95) also teaches that the insulation 40 can flow from and seal panels (100,110, and 120) together inherently forming a watertight seal because there is no place for water to flow when the panel is completely filled. CHA (¶¶ 74 and 90-92) teaches the insulation flows into and fills the space between the inner casing (20), the outer casing (30), and the partitions (100)
Regarding claim 1, MINELLI teaches (¶ 3) that it is known to form complete, walls, panels, structures, and units of freezers out a plurality of panels (80 and 92) that are correspondingly mated together via various configurations of slots, 
CHA and MINELLI both teach that is old and well known to construct insulated structures such as ice makers out of multiple parts utilizing snap-fit, slide joints, and similar connections. As ALVAREZ does not disclose any specific method of construction beyond the use of utilizing interior and exterior walls containing foam, based on the combined teaches of CHA and MINELLI it would have been obvious to try various snap fit and/or slide lock connections between and within each foam containing interior and/or exterior panel of the ice maker in an attempt to improve the construction methods by avoiding methods, such as the utilization of butyl containing sealants, that are difficult to utilize and service.

Regarding claim 2, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ (Col. 2, line 66 to Col. 3, line 18) additionally teaches: the importance of making sure that the wet compartment is water tight to prevent the water from getting into and corroding interior portions of the ice maker.
Further, as discussed previously and modified above CHA teaches (FIGS. 7 and 8) interior panels (115 and 117) that include declined projections (115a for example) and a plurality of inclined projections (117a) that together in part define a 
Moreover, as discussed and previously modified above MINELLI discloses (FIGS. 2 and 3) that panels (80 and 92) can be constructed of exterior panels (94 and 96) that are connected via tongue and groove connections (paragraphs 34 and 35) to an interior panel (98) to define a space therein for insulation (see insulation panel 12 in paragraph 28). MINELLI utilizes this type of construction for panels of a freezer to avoid the use of butyl containing sealants, which are difficult to apply, always sticky, and difficult to service (Paragraph 6).
Therefore, the combination above teaches all of the elements of claim 2 as set forth above except the connections of the lip of the exterior panels forming water-tight seals.
However, as disclosed by ALVAREZ above it is imperative in the construction of the ice maker to make sure there is no possible way for water to leak into the ice maker's interior as this creates the possibility of water utilized for the production of ice corroding parts of the ice maker. As such, it would have been obvious to one of ordinary skill in the art to make all possible portions water could leak, including at each panel connection, waterproof in an attempt to avoid the corrosion of integral parts found in the interior of the ice maker.


Regarding claim 11, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ additionally teaches: a top insulation (FIG. 1A) configured to face a top end (FIG. 2) of an evaporator (231) and received between a first evaporator wall (FIGS. 1-1A) and a second evaporator wall (FIGS. 1-1A) of the evaporator case, the top insulation comprising tabs (MINELLI) extending from opposing sides of a front insulation end (FIGS. 1) of the top insulation, each of the tabs received within a notch (MINELLI) defined in each of the first evaporator wall and the second evaporator wall, the tabs securing the top insulation to the first evaporator wall and the second evaporator wall. As stated above for claim 1, MINELLI teaches: designs and theory to create various snap-fit connections on various surfaces and configurations.

Regarding claim 12, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ (FIGS. 2, 6, and 15) additionally teaches: an electrical circuit (FIG. 15) comprising a main controller (1500); a refrigeration circuit (FIGS. 15 and 17) comprising an evaporator (231); and a water circuit (FIGS. 15 and 17) comprising: an inlet water valve (217, 1531) configured to receive and regulate water entering the ice maker; a drain valve (223) configured to receive and regulate water exiting the ice maker; and a cleaning valve (313) positioned between the inlet water valve and the drain valve; wherein each of the inlet water valve, the drain valve, and the cleaning valve is in electrical communication with and controlled by the main controller, water in the water circuit configured to produce ice during an ice formation cycle (Col. 12, lines 56-65; FIGS. 16-17) and clean the evaporator during a cleaning cycle (Col. 12, lines  by operation of each of the inlet water valve, the drain valve, and the cleaning valve by the main controller.


Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, and MINELLI, in view of CHAD J. ROTTER (US 20100126210, hereinafter ROTTER).
Regarding claim 3, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, CHA additionally teaches: a refrigeration appliance where the plurality of interior panels (FIGS. 6-7; 111, 113, and 117) of a case (10) comprise: a first wall (21; FIG. 6 illustration); a second wall (21; FIG. 6 illustration) joined at a rear seam (FIG. 6 illustration) of the case to the first wall (21) with a first set of the snap-fit joints (27b; FIG. 5). ALVAREZ additionally teaches: a tank (227) joined to the evaporator (231) with a tab (238; FIG. 2) and a slot (239; FIG. 2) on respective mating parts of the walls (113) and the tank (227).
Further, as modified above, the combination of ALVAREZ, CHA, and MINELLI teach the interior and exterior walls of the icemaker are attached via tab and slot and/or snap fit connections.

    PNG
    media_image1.png
    829
    982
    media_image1.png
    Greyscale

Regarding claim 3, ALVAREZ as modified by CHA, MINELLI, and ROTTER may not explicitly disclose that is it known to have the tank attach to the first and second walls via sets of snap fit joints.
Regarding claim 3, ROTTER teaches: connecting portions of a refrigeration appliance (tank cover 114) to walls (28) with snap fits (¶ 40, snap tabs). 
Based on the teachings of ROTTER, it is known to one of ordinary skill in the art to attach portions of a refrigeration appliance via snap fit to the walls of the appliance. As such, it would have been obvious to try to one of ordinary skill in the art to change the tab and lost connection of the tank of ALVAREZ to a multiwall snap fit joint connection as set forth in ROTTER in an attempt to better attach the tank to the ice maker.

Regarding claim 4, the combination of ALVAREZ, CHA, MINELLI, and ROTTER teaches the combination of features including connections between the first and second walls and the tank being snap fit joints. As such, the structure can be considered integral.

Regarding claim 6, ALVAREZ as modified by CHA, MINELLI, and ROTTER teaches the elements of claim 3, ALVAREZ (FIGS. 2, 3, and 6) teaches: the tank (227) defines a spout (FIG. 6 Illustration; Col. 11, lines 60-64) sloping downwards with respect to a horizontal orientation from a front end of the tank, the spout disposed proximate to and between a front wall end (231A) of the first evaporator wall and a front wall end (231B) of the second evaporator wall, the spout is capable of directing a cleaning solution during a cleaning procedure of the ice maker into a water reservoir (607) defined by the tank.

    PNG
    media_image2.png
    645
    1055
    media_image2.png
    Greyscale

Regarding claim 6, ALVAREZ (FIGS. 2 and 6) also teaches: that as the tank (227) is installed in the ice machine, during a cleaning procedure, gravity dictates that cleaning solution will be directed into the water reservoir (607) regardless of cleaning solution flow direction.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, MINELLI, and ROTTER, in view of PAUL A. TRES (NPL: PAUL A TRES DESIGNING PLASTIC PARTS FOR ASSEMBLY 8TH EDITION, 2017, hereinafter TRES).
Regarding claim 5, ALVAREZ as modified by CHA, MINELLI and ROTTER teaches the elements of claim 3, but may not explicitly teach; each of the tabs of the snap-fit joints defines a barb engaged with the corresponding slot of the snap-fit joints
Regarding claim 5, TRES teaches: there are many known types of construction for snap fit joints (see for example pages 264 and 265 - Design considerations) and deciding the appropriate snap fit joint to utilize is based on design factors such as the need to protect against the incursion of water, dust, among others. In one example (page 289), TRES discloses a known type of snap fit in devices where the incursion of water and dust should be prevented is through the utilization of a snap fit containing a barb (Figure 8.14 illustration).

    PNG
    media_image3.png
    696
    728
    media_image3.png
    Greyscale

Based on the teachings of TRES, it would have been obvious to have modified ALVAREZ, CHA, MINELLI to incorporate the teachings of TRES and try barb type snap fit joints in an attempt to prevent water from leaking through the walls and corroding the interior of the icemaker, a problem which was noted by ALVAREZ (Col. 2, line 66 to Col. 3, line 18).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, and MINELLI, in further view of TRIMOD BESTA (NPL: TRIMOD BESTA LEVEL SWITCH CATALOGUE (2013)).
Regarding claim 7, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ additionally teaches: the evaporator case (Col. 8, lines 5-8) comprises a tank (223, Figures 3A and 4) configured to hold water for the production of ice by the ice maker. Further, ALVAREZ utilizes a top down projection supporting a water level sensor (Thermistor 321 or 323). Alvarez additionally teaches that a float switch (Col. 14, lines 2-5) may replace the thermistor.
Regarding claim 7, ALVAREZ as modified by CHA and MINELLI may not explicitly teach: how the float switch is mounted, specifically the switch mount facing opposite sides of a projection.

    PNG
    media_image4.png
    677
    438
    media_image4.png
    Greyscale

Regarding claim 7, TRIMOD BESTA (page 20, Type A 501 97 or type A 504 96) teach that there are various configurations for float switches. TRIMOD BESTA teach various variables and methods for tailoring a float switch to an application (TRIMOD BESTA: pages 34-35, Tables 23-25; page 37) including a top-down float switch attached to a projection and facing opposite sides of the projection. A person of ordinary skill in the art upon reading both ALVAREZ and TRIMOD BESTA would have recognized the desirability of utilizing any known and available fluid level sensing .


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, and MINELLI, in view of JOSEPH A. GRESHAM (US 6349557, hereinafter GRESHAM) and FRICTION WELDING (NPL: FRICTION WELDING 2015, hereinafter FRICTION WELDING.
Regarding claim 8, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, but may not explicitly teach: an evaporator; and a spray tube positioned proximate to a top end of the evaporator case and above the evaporator and coupled to the evaporator, the spray tube comprising: an upper half; and a lower half permanently and sealably joined to the upper half, the upper half and the lower half defining an opening extending across more than half of a horizontal width of a tube portion of the spray tube, the spray tube configured to spray water onto the evaporator to produce ice.
Regarding claim 8, GRESHAM (FIG. 4) teaches: an evaporator (23); and a spray tube (30; FIG. 4) positioned proximate to a top end (FIG. 3) of an evaporator case (Col. 1, lines 13-18 and 51-59; FIG. 3) and above the evaporator and coupled to the evaporator, the spray tube comprising: an upper half (32; FIGS. 5-6); and a lower half (31; FIGS. 5-6) and sealably (FIGS. 1-6) joined to the upper half, the upper half and the lower half defining an opening (FIG. 9 illustration) extending across more than half of a horizontal width (FIG. 8) of a tube portion (31) of the spray tube, the spray tube configured to spray water onto the evaporator to produce ice. GRESHAM (COL. 2, lines 5-9) employs this water sprinkler to reduce manufacturing time and eliminate clogged water apertures. One skilled in the art understands that water flows flow to the lowest point and drops from there, as such, the lowest point in FIG. 8 is under smooth portion (S) and collar (36). As the water is flowing during non-overflow conditions down groove (34) and during overflow conditions water will flow down the smooth portion (S) water will flow down the entire width of the tube portion. 


    PNG
    media_image5.png
    476
    653
    media_image5.png
    Greyscale


Regarding claim 8
Regarding claim 8, FRICTION WELDING teaches: linear vibration welding among other friction welding techniques that permanently join materials (including thermoplastics) together such as the upper and lower halves of the GRESHAM spray tube.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ALVAREZ, CHA, and MINELLI with the teachings of GRESHAM to employ a water sprinkler that reduces manufacturing time and eliminate clogged water apertures and the teachings of FRICTION WELDING to permanently bond the upper and lower halves of the spray tube together.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, MINELLI, in view of GRESHAM, BRACKET (NPL: BRACKET 2017, hereinafter BRACKET), and KAZUHIRO YOSHIDA (US 4862706, hereinafter YOSHIDA).
Regarding claim 9, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ additionally teaches: the evaporator (231), an evaporator bracket (238) securing the evaporator to a top end (FIGS. 2-3, 234 is at the top of the case) of the evaporator case (113b; Col. 8, lines 5-8).
Regarding claim 9, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, but may not explicitly teach: a spray tube positioned proximate to the top end of the evaporator case and above the evaporator, the spray tube comprising a lever arm engaged with the evaporator bracket.
Regarding claim 9, GRESHAM additionally teaches: a spray tube (30; FIG. 4) positioned proximate to the top end of the evaporator case (Col. 3, lines 45-53; FIG. 5) and above the evaporator. One skilled in the art understands that the GRESHAM pair of plates holding a pipe in place (FIG. 3) operates as a bracket. GRESHAM (Col. 1, lines 51-60) explains the spray tube above the evaporator to permits a water sprinkling apparatus to include a de-icing (cleaning) system.
Regarding claim 9, BRACKET teaches: that lever and bracket are related words if not synonyms. BRACKET also teaches that lever and bracket are both synonyms for support.
Regarding claim 9, YOSHIDA teaches: an ice-making machine with a water distributor (9) comprising a lever arm (bracket 4) engaged with the evaporator bracket (1). YOSHIDA (Col. 3, lines 44-51, 56-59) employs brackets to provide structural support to provide to support the ice forming plates (1), which bracket the evaporator (2). YOSHIDA supports the evaporator and the water distributor with the combination of bracket (4) and plate (1). 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ALVAREZ, CHA, and MINELLI with the teachings of GRESHAM to employ a spray tube at the top end of an evaporator to permitting a water sprinkling apparatus to include a de-icing (cleaning) system, the teachings of BRACKET to show that a lever and a bracket are methods of supporting an item, and YOSHIDA to add a bracket (lever) to provide structural support to the water  distribution system.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ, CHA, and MINELLI, in further view of NIGEL DADE (US 20170215620, hereinafter DADE).
Regarding claim 10, ALVAREZ as modified by CHA and MINELLI teaches the elements of claim 1, ALVAREZ additionally teaches: an evaporator in a watertight pocket on an inner ledge (FIG. 1a illustration). The ALVAREZ evaporator extends into the wall whereas the Instant Claims have a bracket extending into evaporator wall pockets. ALVAREZ teaches that it is known to extend the evaporator into a wall.

    PNG
    media_image6.png
    542
    507
    media_image6.png
    Greyscale


Regarding claim 10, ALVAREZ as modified by CHA and MINELLI may not explicitly teach: the evaporator secured to a plurality of integrally formed evaporator brackets, each of a first evaporator wall and a second evaporator wall of the evaporator case defining a watertight pocket in an inner ledge, a tab of each of the evaporator brackets received within the pocket of a corresponding evaporator wall of the first evaporator wall and the second evaporator wall.
Regarding claim 10, DADE as modified teaches: a temperature controlled storage system including an evaporator (68), the evaporator secured to a plurality of evaporator brackets (87), each of a first evaporator wall (82) and a second evaporator wall (82) of an evaporator case (80) defining a watertight pocket (¶¶ 149 and 189) in an inner ledge (FIGS. 9(g)-9(f) illustrations), a tab (FIGS. 9(g)-9(f) illustrations) of each of the evaporator brackets (87) received within the pocket of a corresponding evaporator wall (82) of the first evaporator wall and the second evaporator wall. DADE (Abstract) does this to form one or more compartments in which the temperature of each of the one or more compartments is independently controllable to provide either one of: chilled temperature; or frozen temperature. DADE (¶ 189) places a heat exchanger exterior to the compartment to exchange latent heat between the refrigerant and the compartment and to maximize heat transfer in the area of the compartment.


    PNG
    media_image7.png
    382
    537
    media_image7.png
    Greyscale

Based on the teachings of DADE, it is known to one of ordinary skill in the art to place evaporator brackets within pockets of the evaporator wall. As such, it would have been obvious to try, to one of ordinary skill in the art, to apply either the teachings of DADE in an attempt to improve the combined refrigeration system of ALVAREZ, CHA, and MINELLI when attaching an evaporator to a wall.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LEVEL SENSORS (NPL: LEVEL SENSORS, www.engineersgarage.com level-sensors) teaches FLUID LEVEL SENSORS.
JAE KOOG AN (US 20130298405 A1) teaches a(n) REFRIGERATOR AND MANUFACTURING METHOD THEREOF.
ARMANDO LUISI (US 8845047) teaches a(n) REFRIGERATOR.
NAM SOO CHO (US 20090013710) teaches a(n) REFRIGERATOR AND METHOD OF MANUFACTURING THE SAME.
MICHAEL MOORE (US 6076749) teaches a(n) WATER SUPPLY APPARATUS FOR ICE MAKING MACHINE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/B.D.B./Examiner, Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763